Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 1 of 36 PageID: 466
                                                                             1


    1                     UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
    2   ___________________________

    3   COMODO HOLDINGS LIMITED,

    4        Petitioner,                    CIVIL ACTION NUMBER:

    5        v.                             2:18-cv-13755-JMV

    6   DAVID UNTRACHT,                     Motion Hearing

    7        Respondent.
        ____________________________
    8
        COMODO HOLDINGS LIMITED,
    9
             Petitioner,                    CIVIL ACTION NUMBER:
  10
             v.                             2:19-cv-436-JMV
  11
        WILLIAM GIARUSSO and                Motion Hearing
  12    TD BANK, N.A.,

  13         Respondents.
        ____________________________
  14
             Frank R. Lautenberg Post Office and Courthouse
  15         Two Federal Square
             Newark, New Jersey 07101
  16         May 28, 2019
             Commencing at 11:00 a.m.
  17
        B E F O R E:                 THE HONORABLE JOHN MICHAEL VAZQUEZ,
  18                                 UNITED STATES DISTRICT JUDGE

  19    A P P E A R A N C E S:

  20         LOWENSTEIN SANDLER LLP, BY:
             MATTHEW M. OLIVER, ESQ.
  21         JARRETT R. SCHINDLER, ESQ.
             One Lowenstein Drive
  22         Roseland, New Jersey 07068

  23               appeared on behalf of the Petitioner,
                   Comodo Holdings Limited;
  24
                    /S/ Lisa A. Larsen, RPR, RMR, CRR, FCRR
  25                          Lisalarsen25@gmail.com
                                   (630)338-5069



                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 2 of 36 PageID: 467
                                                                             2


    1   A P P E A R A N C E S: (Cont'd.)

    2        QUINN EMANUEL, BY:
             CHRISTOPHER D. KERCHER, ESQ.
    3        LAUREN ANN VALLE, ESQ.
             MOLLY K. WEBSTER, ESQ.
    4        51 Madison Avenue, 22nd Floor
             New York, New York 10010
    5
                   appeared on behalf of Joseph Katz, as Executor
    6              for the Estate of Eric D. Emanuel, deceased.

    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25



                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 3 of 36 PageID: 468
                                                                               3


    1                (PROCEEDINGS held in open court before The

    2                HONORABLE JOHN MICHAEL VAZQUEZ, United States

    3                 District Judge, on May 28, 2019.)

    4               THE DEPUTY CLERK:    All rise.

    5               THE COURT:     Thank you.   Please be seated.

    6             We're on the record in two matters.       They're both

    7   entitled In Re Application of Comodo Holdings Limited.           The

    8   first docket number is 18-13755.        The second docket number is

    9   19-436.

  10              Can I please have the appearances of counsel.

  11                MR. OLIVER:     Good morning, Your Honor.    My name is

  12    Matthew Oliver.    I'm with the law firm of Lowenstein Sandler

  13    LLP on behalf of the applicant, Comodo Holdings Limited.

  14                THE COURT:     Good morning.

  15                MR. OLIVER:     Good morning, Judge.

  16                MR. SCHINDLER:    Good morning, Your Honor.      Jarrett

  17    Schindler, also on behalf of the plaintiff.

  18                THE COURT:     Good morning.

  19                MS. VALLE:     Good morning, Your Honor, Lauren Valle.

  20    I'm here with Molly Webster and Christopher Kercher on behalf

  21    of Joseph Katz as the executor of the Estate of Eric Emanuel.

  22                THE COURT:     Good morning, Counsel.

  23                MR. KERCHER:    Good morning, Your Honor.

  24                THE COURT:     Both matters concern the application of

  25    28 U.S.C. Section 1782, and there's a total of three subpoenas




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 4 of 36 PageID: 469
                                                                                 4


    1   at issue.

    2           In the first, Docket No. 18-13755, it is a subpoena to

    3   an accountant, and there are two subpoenas at issue in 19-436;

    4   one to Commerce Bank, formerly TD Bank, and also one to an

    5   individual by the name of Mr. Giarusso, G-I-A-R-U-S-S-O.

    6           Before we get into argument, I wanted to review the

    7   applicable law as I've read it because the parties do agree on

    8   the elements and the factors to consider, but there is some

    9   disagreement as to how courts have interpreted some of the

  10    legal requirements.

  11            So under 28 U.S.C. Section 1782, there are three

  12    elements that are required:

  13            The person from whom discovery is sought resides or is

  14    found in the district where the action has been filed.            That

  15    would be the district of New Jersey.        I have not seen an

  16    indication that any of the three parties sought to be

  17    subpoenaed are not in the district.

  18            The second requirement is that the discovery sought is

  19    for use in a proceeding before a foreign tribunal.          The

  20    estate -- Mr. Katz, as executor of the Estate, does take issue

  21    with this element as to the second two subpoenas to the bank

  22    and to the individual.

  23            Then, finally, the application must be made by a

  24    foreign or international tribunal or any interested person.

  25    Again, I did not see that element being at issue in this case.




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 5 of 36 PageID: 470
                                                                             5


    1             Pursuant to Supreme Court precedent under the Intel

    2   factors, the Supreme Court has made clear that this is a

    3   discretionary decision for the Court and has laid out certain

    4   factors for the Court to consider in whether to exercise the

    5   discretion in favor of or against an application.

    6             First is whether the person from whom discovery is

    7   sought is a participant in a foreign proceeding so that

    8   discovery is accessible without the aid of Section 1782, the

    9   nature of the foreign tribunal, the character of the foreign

  10    proceedings, and the receptivity of the foreign government or

  11    court to accept U.S. Federal Court assistance.

  12              Third, whether Section 1782 request conceals an attempt

  13    to circumvent foreign proof-gathering restrictions, and then,

  14    finally, whether a subpoena is unduly burdensome.

  15              As I noted, the Intel court case is a leading case on

  16    the exercise of discretion.       The parties have cited it at

  17    length.    It can be found at 542 U.S. 241.

  18              Briefly, the Supreme Court then emphasized that 1782

  19    authorizes but does not require a Federal Court to provide

  20    assistance.    It also went on to say that interested persons

  21    can extend beyond just litigants.

  22              As I indicated, it does not seem to be an issue here

  23    because Comodo Holdings is a litigant in the underlying BVI,

  24    British Virgin Islands, action.

  25              Tribunal extends beyond just foreign courts to also




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 6 of 36 PageID: 471
                                                                             6


    1   quasi-judicial agencies.      Again, that does not seem to be an

    2   issue here because this matter is being litigated in the BVI

    3   courts.

    4             One of the key holdings -- and the parties do litigate

    5   this issue -- is the Supreme Court rejected a foreign

    6   discoverability rule.      They noted that the plain language of

    7   1782 protects privileged information but didn't go so far as

    8   to say that the information has to be subject to foreign

    9   discovery.

  10              Among other cases cited by the parties is the Esschem

  11    case, E-S-S-C-H-E-M, 390 Fed.Appx. 88, a Third Circuit case

  12    out of 2010.    The underlying case was in Germany over

  13    misappropriation of trade secrets.

  14              In that case the German civil procedure did not offer a

  15    mechanism for general pre-trial discovery as we have in the

  16    United States.    Critically, for example, a party could not get

  17    a document unless the party provided information specifically

  18    about the document which really put the party in a Catch-22

  19    because if they had that specific information, then normally

  20    they would have the document itself.

  21              But that did not provide a roadblock to the party

  22    seeking relief under 1782.      Among other things, the Third

  23    Circuit said there was no indication that the German court

  24    would not permit the evidence from the United States to be

  25    used.




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 7 of 36 PageID: 472
                                                                             7


    1              To the contrary.     The German court at that point had

    2   postponed the proceeding to see if the information could be

    3   obtained in the United States.

    4                The parties also cite to the Lazaridis,

    5   L-A-Z-A-R-I-D-I-S, case which is out of this district in 2011,

    6   865 F.Supp.2d 521.     There the court did grant the motion to

    7   quash a subpoena finding that it was unduly burdensome, it was

    8   extremely broad and unconstrained by time, and there was also

    9   a lack of clear relevance.

  10                 Another case cited by the parties is the Rivada

  11    Networks case, R-I-V-A-D-A, out of the Eastern District of

  12    Virginia in 2017, 230 F.Supp.3d 467.

  13                 Among other things, the Rivada court found that the

  14    party opposing the subpoena did have standing because they

  15    could demonstrate an injury in fact because the other side --

  16    who was seeking the use of 1782 -- any information they would

  17    obtain could be used against a party, so that would sustain an

  18    injury in fact.

  19                 The injury was fairly traceable to the 1782

  20    conduct.   The injury was likely to be redressed by a favorable

  21    judicial decision because it would permit the party to

  22    question a witness at a deposition as well as review

  23    subpoenaed documents.

  24                 Similarly, the court found that the party could

  25    intervene finding that it was well settled that a party




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 8 of 36 PageID: 473
                                                                               8


    1   against whom information is going to be used has standing to

    2   challenge under 1782 and the Federal Rules of Civil Procedure

    3   citing to the then Judge -- before she was Justice -- Ginsburg

    4   decision in the D.C. circuit in 1989.

    5                As to Rule 24, the court found that there was no

    6   doubt that Rule 24(b) applied and probably 24(a).          The court

    7   also noted because in the first application here under the

    8   Docket No. 18-13755 that it's often done by ex parte, and in

    9   Footnote 9 collected the cases that permitted it but noted

  10    there were protections as to why it was permitted ex parte.

  11                 For example, under Rule 45 and other pertinent

  12    rules, there would be notice to each party to the action

  13    before the subpoena is served on any third party.          That is

  14    what occurred here.

  15                 Finally, there the court decided that the party

  16    could participate in a deposition and review the subpoenaed

  17    documents.

  18                 Just two more cases before we get to the argument.

  19    Another case widely cited by the parties is the California

  20    State Teacher's Retirement System case out of this district,

  21    it was Judge Chesler, in 2017.       Again, that was another German

  22    suit for securities fraud.

  23                 The court, among other cases, relied upon the

  24    O'Keeffe decision.     That's O, apostrophe, K-E-E-F-F-E, out

  25    of the Third Circuit 2016, another Federal Appendix case




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 9 of 36 PageID: 474
                                                                             9


    1   646 F.Appx. 263.

    2                Among other things, the court indicated that even

    3   though the American company of Volkswagen was not a party to

    4   the German suit, the plaintiffs did seek documents in the

    5   United States and the German civil procedure did not permit

    6   general pre-trial discovery.       As I've already indicated, you

    7   need to make very specific requests for documents before

    8   you're able to obtain them.

    9                The court also found that as to circumventing

  10    foreign proof-gathering restrictions the German courts often

  11    welcome United States evidence as part of their proceedings

  12    and, as was indicated, there's no exhaustion or

  13    quasi-exhaustion requirement.

  14                 In other words, a party does not have to seek aid

  15    in the foreign tribunal first before invoking 1782.

  16                 As to Intel factor four, whether the request is

  17    unduly intrusive or burdensome, the court says we essentially

  18    follow Rule 26 and Rule 45 of the Federal Rules of Civil

  19    Procedure when conducting that analysis.

  20                 Finally, what's been referred to as the

  21    International case because that was the name of one of the

  22    parties, it's an In Re Application For Discovery and Use in

  23    Foreign Proceedings 2019 case by Judge McNulty out of this

  24    district.

  25                 The underlying case there was a Brazilian action.




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 10 of 36 PageID: 475
                                                                              10


    1   Judge McNulty did a thorough review of the law.          As to whether

    2   you're a participant in a foreign proceeding, he indicated it

    3   means whether a foreign tribunal has authority over a party.

    4   It does not mean that you have to review a foreign tribunal's

    5   law as to discovery or otherwise.

    6                One of the issues is that the courts have been

    7   clear in the United States that this procedure is not meant to

    8   have U.S. courts attempting to interpret foreign law.

    9                As to the second Intel factor, which is also

   10   raised here, whether a foreign tribunal is receptive to

   11   United States evidence, Judge McNulty indicated that the

   12   parties indicating that the foreign tribunal would not be

   13   receptive to the United States evidence needs to show

   14   authoritative proof that a foreign tribunal would reject

   15   evidence obtained by way of 1782.

   16                That comes from either the foreign country's

   17   judicial, executive, or legislative declarations.           And

   18   international treaties can tip in favor of receptivity.

   19                Critically it does not mean an admissibility

   20   standard in a foreign court.       Again, the United States courts

   21   have warned United States judges not to tread into those

   22   areas.   It's just general receptivity, not admissibility.

   23                Again, he also relied upon the O'Keeffe case as

   24   did Judge Chesler.      He also reiterated there is no foreign

   25   exhaustion requirement, and he also reiterated that the fourth




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 11 of 36 PageID: 476
                                                                               11


    1   Intel factor follows the same analysis under Rule 26 and

    2   Rule 45.

    3                So turning first to the subpoena on Mr. Untracht,

    4   U-N-T-R-A-C-H-T, we'll deal with the 18-13755 case first.             The

    5   case here was filed in the BVI in 2013.

    6                It appears first that the Estate -- Mr. Emanuel

    7   passed away in approximately 2006.        His Estate first went to

    8   confirm the shares to an arbitration and in response Comodo

    9   filed suit in the BVI against Renaissance, which was

   10   Mr. Emanuel's company, and against Mr. Katz who is the

   11   executor for Mr. Emanuel.

   12                There was ex parte application at Docket Entry 1

   13   on September 11th of 2018; Docket Entry 2, on October 11,

   14   2018, I granted it.      At the time the information presented

   15   from Comodo Holdings appeared to be there were tax returns in

   16   Mr. Untracht's possession as well as one box of documents

   17   based on the information provided from the Estate's BVI

   18   counsel.

   19                Once the parties started communicating directly

   20   with Mr. Untracht here in the United States, it turned out

   21   that there was a lot more potential information, over 20 boxes

   22   of documents.     I believe 4 of which Comodo has indicated they

   23   would like to review.

   24                So the parties -- I have the Estate's motion to

   25   intervene -- re-open the matter, leave to intervene,




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 12 of 36 PageID: 477
                                                                              12


    1   participate in discovery at Docket Entry 3.          Docket Entry 6

    2   is Comodo's opposition, the reply filed on January 2nd of 2019

    3   by Comodo, and then the estate filed at Docket Entry 11 a

    4   supplemental letter with a BVI ruling in April of this year

    5   2019 followed up by an opposition letter at Docket Entry 12.

    6                Let me hear -- first before we again, I just want

    7   to let the parties know that unfortunately in this district we

    8   have a high, high number of judicial vacancies, which means

    9   our docket is very -- each individual judge's docket is very

   10   extensive.

   11                I know that the current trial date in the BVI

   12   action is scheduled for June 25th of 2019.          Going forward, if

   13   you ever need immediate attention to a matter because you're

   14   running up on another trial date, I would say the best

   15   practice is after you file the motion just file a letter

   16   indicating this is time sensitive due to another matter and

   17   then follow up with a telephone call to the law clerk.

   18                I'll do my very best, despite the docket that we

   19   have, to rule on it quicker.       It's just that when we have so

   20   many motions pending, unless somebody highlights it for us,

   21   we're probably not going to pick it up right away that there's

   22   another trial date pending in a foreign jurisdiction.

   23                So let me hear first -- my inclination, as I

   24   indicated on the phone last week and having read all the

   25   papers, is to grant the leave to re-open, to grant leave to




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 13 of 36 PageID: 478
                                                                              13


    1   intervene.

    2                I know that Comodo has concerns that the Estate

    3   waited too long because initially, based on the correspondence

    4   attached through e-mails, Comodo believed the Estate was

    5   participating in the process with Mr. Untracht but then about

    6   two months later filed the current motion.

    7                That being said, while I understand there's a

    8   concern, most of the cases that I've read indicate that if you

    9   do it within a few months it's still going to be timely.

   10                Obviously, I agree with Comodo that it could have

   11   been sooner.    I also agree with the Estate that Comodo's

   12   application could have been sooner.

   13                I'm inclined to permit the Estate -- to grant the

   14   motion to re-open, the leave to intervene, and then get to the

   15   merits of the subpoena.

   16                Let me hear first from the Estate because -- well,

   17   if you want to go first, Mr. Oliver, you can do so.

   18              MR. OLIVER:    Sure.   Thanks, Judge.     I think I may be

   19   able to cut through a couple of issues, as well.

   20              THE COURT:    Okay.

   21              MR. OLIVER:    First of all, I want to thank Your Honor

   22   for bringing this in so quickly.        We really appreciate it.

   23           I also want to let Your Honor know we heard you

   24   loud and clear from the conference call about making some

   25   good-faith attempts to resolve this which we endeavored to do.




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 14 of 36 PageID: 479
                                                                                14


    1   Unfortunately, that didn't work out.

    2             Notwithstanding that, Judge, we are prepared to consent

    3   to intervention in the Untracht case.         We're prepared to

    4   withdraw the subpoena to Mr. Giarusso.

    5             So, really, all I think Your Honor has to deal with

    6   today is the subpoena to TD Bank and the subpoena to

    7   Mr. Untracht.     I hope that that narrows things a little bit.

    8             So, Your Honor, with respect to the subpoena to

    9   Mr. Untracht, you know, Your Honor had indicated on the call

   10   that you were initially inclined to allow production of the

   11   tax returns for a certain period of time.         We appreciate that.

   12   We certainly think that's proper.

   13             However, we don't think that goes quite far enough,

   14   and I'll be happy to explain to Your Honor why that is.

   15             Tax returns are really just a proxy for financial

   16   status; right?     Mr. Emanuel's financial status is what's key

   17   at issue in the BVI action; his wealth, sources of income, his

   18   assets, how he paid his bills, what he did with all the money

   19   that he was taking in from people who intended to invest in

   20   Comodo.

   21             These are the key issues in the BVI case.        That's why

   22   the BVI judge granted Comodo's application to get Emanuel's

   23   tax returns.

   24             We've learned a lot in the months since we filed this

   25   application.    Among other things, after lengthy delay, the




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 15 of 36 PageID: 480
                                                                              15


    1   Estate received and turned over to us information that they

    2   got from the IRS indicating that the IRS no longer has any

    3   copies of any tax returns filed by Mr. Emanuel.

    4           I'm not sure what's in Mr. Untracht's files, but we

    5   certainly know the IRS doesn't have any returns.           So together

    6   with that, Comodo followed up and filed an application in the

    7   BVI seeking to compel the Estate to get Mr. Emanuel's New York

    8   state tax returns because he was a New York resident during

    9   the years in question.

   10           The Estate consented to seek the New York state tax

   11   returns for the years 1998 through 2006, and they received the

   12   information and they turned it over to us.          New York state

   13   doesn't have tax returns for Mr. Emanuel but they do have tax

   14   transcripts.

   15           What they provided back showed that Mr. Emanuel had

   16   filed New York returns in 1997 and 1998 but he hadn't filed

   17   any tax returns with New York state for '96 or for '99 through

   18   2006, the year he died.      Moreover, the 1998 return showed

   19   income of $31,000.

   20           What we have, Judge, is a case where the same person

   21   who is representing himself to Comodo as being able to invest

   22   tens of millions of dollars of his own money in the company is

   23   making $31,000 a year and then not filing returns for the last

   24   chunk of his life.

   25           So, you know, this is just the kind of person that




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 16 of 36 PageID: 481
                                                                               16


    1   we're dealing with in the situation that we're in, Judge.

    2   This is a supposedly wealthy, reputable Wall Street investment

    3   banker with almost no income and -- you know, either zero

    4   income, not enough to file returns, or he's evading income

    5   taxes for a substantial period of time.

    6           In addition, Judge, we've done a little digging

    7   ourselves, and we found a couple of tax court cases that

    8   Mr. Emanuel actually filed against the IRS in 2005.           These are

    9   documents that we obtained in the public record.

   10           What they show is that as of April of 2005 Mr. Emanuel

   11   had received two deficiency notices from the IRS for the

   12   tax years 2000, 2002.      Apparently his IRA custodian had

   13   misclassified some kind of investment and forwarded some

   14   documents to the IRS that triggered -- you know, that put him

   15   on their radar.

   16           What we learned from the tax case is that as of

   17   April 2005 Emanuel had not filed returns for 2000 or for 2002.

   18   We don't know about the other years.

   19           He also resolved those cases for $13,000 in one year

   20   and $686 in the other year indicating he either had almost no

   21   income at all or he was not fully disclosing his income to the

   22   IRS.

   23           What the tax records also show, Judge, is that

   24   Mr. Untracht was involved in those tax court cases.           That's

   25   another area that really sort of heightens our concern and




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 17 of 36 PageID: 482
                                                                              17


    1   makes us very interested in seeing what is in Mr. Untracht's

    2   files, Judge.

    3           As I said, the key issues in the BVI action are

    4   Mr. Emanuel's wealth, his use of funds, his assets, what he

    5   did with the money, and how he treated the money that he was

    6   taking in from people who intended to invest in Comodo.

    7           You know, we believe Mr. Untracht has documents that

    8   will shed light on these issues.        He's identified one box that

    9   he thought was the most relevant.

   10           He's got an archive list with a bunch of stuff.

   11   Four additional boxes, to us, looked potentially relevant, but

   12   certainly the one box that he self-identified is really ripe

   13   for discovery.

   14           Mr. Untracht also told me he had e-mail correspondence

   15   with Mr. Emanuel that's still on his system and he has

   16   electronic documents, so we certainly want to make sure that

   17   any discovery is very targeted.

   18           We don't want to impose undo burdens on Mr. Untracht or

   19   on the Estate but there's -- you know, there's enough of a

   20   sort of nucleus of important information that we think

   21   Mr. Untracht has and that we think we're entitled to get

   22   access to.

   23           Now, we think the information -- the documents that

   24   Mr. Untracht has are going to shed light on all these issues.

   25   We think the BVI court will want to hear this information at




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 18 of 36 PageID: 483
                                                                                18


    1   trial.

    2            If we're wrong about that and the BVI court has no

    3   interest in it, then the BVI court will not admit it.           There

    4   will be no, you know, negative consequences for anybody.

    5   That's the BVI court's decision to make.

    6            I would also note, Judge, I have spoken to

    7   Mr. Untracht.     He has never had an objection since day one

    8   from producing these documents.        The objections are only

    9   coming from the Estate.

   10            Again, I said we consent to intervention.         We do.     But

   11   I just want to give Your Honor a word about why we opposed

   12   intervention in the first place.

   13            It's not that we thought they took too long.         What

   14   happened here, Judge, is we served the subpoena, I spoke to

   15   Mr. Untracht, I was working with the Estate's prior counsel on

   16   a privilege review protocol, and then what happened, Judge, is

   17   they went in and they looked at this box.         They looked at this

   18   box that Mr. Untracht has in his conference room and then

   19   everything changed.

   20            So that really put Comodo on high alert, Judge; right?

   21   They were willing to go along with production, willing to turn

   22   it over.    Once they look at it, no, all bets are off.         We're

   23   going to fight this thing tooth and nail.

   24            Judge, I'm concerned that there are documents in that

   25   box that are highly material, that are really relevant to the




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 19 of 36 PageID: 484
                                                                               19


    1   BVI case, and I think Comodo is entitled to them under the

    2   factors that you laid out.

    3              THE COURT:     Let me just ask you, you want to just

    4   rely on your papers as to TD Bank?         I was going to do them

    5   separately, but now that you've agreed to withdraw for

    6   Mr. Giarusso, would you like to address the Commerce/TD Bank

    7   issue?

    8              MR. OLIVER:     Yes.

    9              MR. KERCHER:    Your Honor, if I may just try to

   10   simplify this, we'll actually consent to withdrawing our

   11   opposition to the TD Bank subpoena just to make everyone's

   12   life easier and save some words.

   13              THE COURT:     Okay.   Great.   So that means withdrawing

   14   on Mr. Giarusso, no opposition on the Commerce Bank.           That

   15   will be entered.

   16            So now I've heard from you as to Mr. Untracht's

   17   documents.    Let me hear from your adversary.

   18              MR. OLIVER:     Thank you, Your Honor.

   19              THE COURT:     Thank you.

   20              MR. KERCHER:    Thank you, Your Honor.      Good morning.

   21   I, too, appreciate Your Honor's time devoted to this matter

   22   right after the holiday.       I share with Mr. Oliver that we did

   23   make good-faith efforts to try to resolve this last week --

   24              THE COURT:     I appreciate that.

   25              MR. KERCHER:    -- but unfortunately we couldn't.




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 20 of 36 PageID: 485
                                                                              20


    1              THE COURT:     I certainly get the sense that this is a

    2   highly contested case.

    3              MR. KERCHER:    Just so you understand, I do want to

    4   set the stage a little bit more because Mr. Oliver gave you a

    5   slice of what the case in BVI is about.         That's from their

    6   perspective what the case is about, but I want you to

    7   understand what the case is really about.         Okay?

    8            Mr. Emanuel was a business partner in this software

    9   company called Comodo.      At the time he died, it was still a

   10   small start-up but he had close to half the company, half the

   11   equity, either directly or through his fund Renaissance or a

   12   third entity called Tech IP.

   13            After he passed away, the managers of Comodo wiped him

   14   off the shareholder registry, just deleted him.           Okay.   Since

   15   that time they have done everything they can to obfuscate and

   16   delay and make sure that the day of reckoning never comes

   17   because they're spending Comodo's money, which if we're right

   18   is actually half or somewhere around there of Mr. Emanuel's

   19   money.

   20            We think these 1782 applications, these three as well

   21   as one that was filed early 2019 in Florida, are all part of

   22   that delay strategy.      I'll get to this because it's core to

   23   the Intel factors.

   24            The case isn't really about whether Mr. Emanuel is a

   25   man of wealth.     That's the defense they have come up with to




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 21 of 36 PageID: 486
                                                                              21


    1   justify stealing like a billion dollars or hundreds of

    2   millions of dollars worth of shares.

    3            The case is really about whether or not he was a

    4   shareholder.    Whether or not he as a merchant banker made a

    5   certain amount of income in any given year is not dispositive

    6   of whether he could go out and raise capital from other people

    7   for this entity Renaissance.

    8            If there's a dispute among Renaissance shareholders,

    9   that's not Comodo's to pick up.        But that's their defense.

   10   That's what's going on at BVI.

   11            I don't want Your Honor to have a misperception that

   12   this case is about Mr. Emanuel's wealth.

   13            Let me turn to the 1782 with respect to Mr. Untracht.

   14   This is key.    There are two Intel factors I think that really

   15   matter here.

   16            The first is a circumvention venture factor.         Okay?

   17   Rarely do you see a case where the circumvention is this

   18   clear.

   19            My friends at Comodo in the BVI went to the BVI court

   20   with, among other requests, two.        The first one was:     We want

   21   the tax returns from '98 to '02, four tax returns.

   22            BVI court said approved.      It's in the transcript we

   23   provided to you.

   24            The next request was:     And we want the box.

   25            BVI court, not approved.      Having been rejected by the




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 22 of 36 PageID: 487
                                                                               22


    1   BVI court, it's interesting to come to this court to ask for

    2   that same box and say the BVI court can sort it out.           That

    3   goes core to circumvention.

    4           The next prong that I think is totally relevant here is

    5   receptivity.    Again, rarely do you see a court, especially

    6   using, sort of, the English manner that English court's write

    7   in, when you read that decision, that's a decision about

    8   whether to permit -- and this is attached to our letter and

    9   previous letter.     It was a decision about whether to admit an

   10   amendment of Comodo's complaint.

   11           The court in that decision in paragraph 81 went out of

   12   its way -- okay, this wasn't before the court.          It went out of

   13   its way to note that it seems that Comodo has been engaged on

   14   an evidence-gathering exercise in the U.S.

   15           It said with respect to that it would be prejudicial

   16   at this late stage to be embarking on a further round of

   17   evidence.    It could threaten the trial date, which both

   18   parties say they have no intention of doing, but it's not

   19   inconceivable that applications will be mounted on the back of

   20   my grant of permission to amend for disclosure and other

   21   evidence.

   22           So what the BVI court I think is telling us about as

   23   clearly as it can is this is going to open a mess for me.             If

   24   I all the sudden get all this new evidence going back years,

   25   the '90s, early 2000s, dumped on me, who knows where it leads.




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 23 of 36 PageID: 488
                                                                              23


    1             Maybe the evidence is good for Comodo; maybe the

    2   evidence is good for Mr. Emanuel.         Frankly, it's probably a

    3   little bit of A, a little bit of B.         Does lead to requests

    4   now?    We need to depose this person and now we need to go

    5   chase this bank.

    6             You're just opening a Pandora's box.       At some point

    7   there needs to be a finality.

    8             The BVI court is saying:       We've got to keep this trial

    9   date.   We're not moving this trial date.        Embarking on a

   10   further round of evidence is only going to make my life a lot

   11   harder.

   12             Respectfully, Your Honor, I think those two Intel

   13   factors rarely do you see cases where so clearly you have a

   14   circumvention of a foreign discovery ruling and so clearly

   15   commentary by the foreign court about receptivity.

   16               THE COURT:     Thank you.

   17               MR. KERCHER:    Thank you, Your Honor.

   18               THE COURT:     Thank you.

   19             Would you like to reply?

   20               MR. OLIVER:     Very briefly, Judge.

   21               THE COURT:     Sure.

   22               MR. OLIVER:     Thank you.    Two quick points.   With

   23   respect to counsel's argument about circumvention, there's no

   24   attempt at circumvention here.

   25             Judge, we have learned significant facts about




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 24 of 36 PageID: 489
                                                                              24


    1   Mr. Emanuel's tax return practices since we were last before

    2   the BVI court.     I think this is a very different scenario we

    3   have now.

    4           As I indicated previously, tax returns are a proxy for

    5   financial status, and the BVI judge assumed that tax returns

    6   would have been filed given what the Estate had been saying

    7   about Mr. Emanuel's reputation and career and everything else.

    8           With respect to the receptivity argument, there's been

    9   no delay here by Comodo.       Comodo is not seeking to delay.

   10   Comodo has been seeking to press forward on all these

   11   applications specifically so the BVI trial will go off as

   12   scheduled.

   13           Moreover, you have our position in the letter with

   14   respect to the denial of the amendment application, but I'd

   15   just point out, Judge, the judge who decided that case is not

   16   the trial judge.     You know, we shouldn't infer what the trial

   17   court might do and say from that opinion, you know,

   18   necessarily.

   19           Thank you, Your Honor.

   20               THE COURT:   Thank you.    I'm really ruling on the

   21   subpoena to Mr. Untracht, and I appreciate the parties'

   22   efforts.

   23           Comodo has withdrawn the request for the subpoena to

   24   Mr. Giarusso, and the Estate has agreed not to oppose the

   25   subpoena to Commerce Bank, so I will enter an order




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 25 of 36 PageID: 490
                                                                              25


    1   accordingly on those two issues in the Docket No. 19-436,

    2   which leaves me to determine the correct decision in

    3   Docket No. 18-13755.

    4           Just for purposes of the record, I have read the

    5   opinion that counsel just addressed from the BVI.           It was

    6   attached to both supplemental letters in both of the matters

    7   currently before the Court.       The opinion itself is over

    8   31 pages, and it was issued in April of this year.

    9           There were two comments that the Estate pointed the

   10   Court to.    One was in paragraph No. 2 of what's entitled "The

   11   Judgment" about the odd thing about the application is the

   12   timing of it -- I'm going to paraphrase -- in light of the

   13   trial date.

   14           Then in paragraph 81, which really was the focus of the

   15   Estate's argument, concerning prejudice to the defendants if

   16   amendments are allowed, again, that was amending the actual

   17   pleading, from my understanding, but it does certainly mix

   18   with the current issues before the Court.

   19           The court in the BVI said:       While I agree with

   20   Mr. Francis that the extent of the prejudice asserted by

   21   defendants is probably exaggerated, it seems that Comodo has

   22   been engaged on an evidence-gathering exercise in the U.S.

   23   partly to try to obtain further evidence to support its case

   24   as to the role of Renaissance.

   25           I do not see why the defendant should not also be




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 26 of 36 PageID: 491
                                                                              26


    1   entitled to fully explore the issue of Renaissance's role by

    2   seeking evidence from other investors who obtained their

    3   shares through the defendants.

    4           The amendments bring this point sharply into focus, and

    5   so it would be prejudicial at this late stage to be embarking

    6   on a further round of evidence.        It could threaten the trial

    7   date, which both parties say they have no intention of doing,

    8   but it is not inconceivable that applications would be mounted

    9   on the back of my grant of permission to amend for disclosure

   10   or other evidence.

   11           So the concern certainly was as to amending.          I'm go to

   12   use the word "leading," and it's a different terminology used

   13   in the BVI.    And that may not be the correct analogy in the

   14   United States courts, but the court certainly expressed its

   15   concerns.

   16           Again, turning to the relevant background as to this

   17   particular issue, David Untracht, who we have been talking

   18   about, was, among other things, an accountant for Mr. Emanuel

   19   when Mr. Emanuel was alive.

   20           Initially in December of 2017, the BVI court ordered

   21   that Mr. Emanuel's tax returns from 1998 through 2002 be

   22   produced if located and produced by Mr. Untracht and a

   23   February of 2018 order denying the request by Comodo

   24   that Mr. Katz as the executor of the Estate serve an affidavit

   25   as to the contents of the box and disclose any relevant data.




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 27 of 36 PageID: 492
                                                                              27


    1            Unfortunately, the court -- while it's clear the court

    2   denied their request, I'm assuming just due to the nature of

    3   the request the court was dealing with did not provide an

    4   explanation as to why it was denying the request.

    5            I do agree that upon that denial it would have behooved

    6   Comodo -- or even before that, because there is no foreign

    7   exhaustion requirement, it would have behooved Comodo to file

    8   an application under 1782 instead of waiting several months.

    9            But, as I said, both parties could have moved somewhat

   10   quicker as to this particular application, but I'm not finding

   11   any undo delay to deny the application.

   12            I am concerned about the trial in the British Virgin

   13   Islands.     It's now scheduled for June 25 of 2019.        None of my

   14   rulings today intend to interfere with that trial date.

   15   That's, first of all, solely within the purview of the BVI

   16   court.

   17            I would never want to overstep my bounds to indicate in

   18   any manner that I could affect the trial date, but at the same

   19   time I want to make it clear that I certainly respect the BVI

   20   courts and their decisions as to how to control their docket,

   21   and I do not want to do anything -- anything I say or do to

   22   indicate that I am suggesting that the trial date needs to be

   23   moved.     That's solely within the purview of the BVI court.

   24            When looking at the issues, the first factor -- these

   25   are the elements that I must decide, and that's the person




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 28 of 36 PageID: 493
                                                                              28


    1   from whom discovery sought resides or is found in this

    2   district.    Again, it doesn't appear there's any dispute that

    3   that applies to Mr. Untracht.

    4             That the discovery sought is for use in a proceeding

    5   before in a foreign tribunal.       It doesn't appear as though

    6   that's hotly disputed, either, that this information from

    7   Mr. Untracht would be for use.

    8             Again, I'm not passing on either party's theory of the

    9   case.   I know that Comodo has a theory that Mr. Emanuel did a

   10   few things they thought were inappropriate, that he issued

   11   shares of Renaissance instead of Comodo or when he did give

   12   shares of Comodo he did not give the full amount of shares

   13   that would equate to the value he received, but I understand

   14   that's just a theory.

   15             At the same time, I understand the Estate's position

   16   which is really this is going to be an issue among the

   17   shareholders as to who owns what of Comodo shares.

   18             I'm not passing on the merits, but I need to look at

   19   those theories to determine whether it's appropriately sought

   20   in this case under Section 1782.

   21             Certainly, Comodo does fit the position of being an

   22   interested person.      They are a litigant in the underlying BVI

   23   action.

   24             As to the discretionary factors, first is whether the

   25   person from whom discovery is sought is a participant in the




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 29 of 36 PageID: 494
                                                                              29


    1   foreign proceedings so that discovery is accessible without

    2   the aid of Section 1782.

    3           The Estate is a litigant in the underlying action.

    4   Even though it's being litigated in the BVI, it does seem as

    5   though that the BVI could order persons before it as litigants

    6   to produce certain information within their possession,

    7   custody, or control regardless of where in the world that

    8   information resides.

    9           The nature of the foreign tribunal, the character of

   10   the foreign proceedings, and the receptivity of the foreign

   11   government to accept U.S. Federal Court assistance, on that

   12   general issue I have not seen any information that the BVI

   13   courts would not be receptive to U.S. Federal Court

   14   assistance.    Again, with the understanding that this Court is

   15   not looking to interfere with the BVI court's proceedings.

   16           Whether a request conceals an attempt to circumvent

   17   foreign proof-gathering restrictions and whether the subpoena

   18   is unduly burdensome, turning to the second factor, unduly

   19   burdensome, I have not seen any indication from Mr. Untracht

   20   that he finds it unduly burdensome to produce information.

   21           It does seem as though there is a much larger amount of

   22   information available than originally first thought when the

   23   subpoena was sought.      At that point it was certain years' tax

   24   returns and one box of documents.        It turns out that he has

   25   over 20 boxes of documents that may be responsive.




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 30 of 36 PageID: 495
                                                                              30


    1           Does it attempt to circumvent foreign proof-gathering

    2   restrictions?     It's certainly true that the BVI court denied

    3   the request from Comodo to order Mr. Katz to produce that

    4   information, and it's also true that there was a recent

    5   expression that there were concerns about the trial date in

    6   light of the information being sought.

    7           But at the same time, there was no reasoning behind it,

    8   and using the German courts by way of analogy, even if it

    9   can't be sought -- and that was one of the issues I asked the

   10   Estate to address in that in the BVI at least the Estate

   11   seemed to believe that they would not be in constructive

   12   possession of Mr. Untracht's documents in the BVI, but there

   13   is certainly a good-faith argument that they would be in

   14   constructive possession as to at least certain of the

   15   documents.

   16           Again, those would be documents Mr. Emanuel

   17   provided directly to Mr. Untracht and any filings done on

   18   Mr. Untracht's behalf.      I'm not saying all of the information

   19   would be in their constructive possession.

   20           I think it would be akin to an attorney work product

   21   issue where there might be work papers from Mr. Untracht that

   22   are his documents.      They may be discoverable, but it doesn't

   23   mean the Estate would necessarily have a right to those

   24   documents.

   25           But there is a difference, apparently, between the




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 31 of 36 PageID: 496
                                                                                31


    1   United States law and the foreign law on this particular

    2   issue.

    3            Outside of trial date concerns, there has not been an

    4   indication that the BVI court will legally prohibit any

    5   evidence gained in the United States to be used in that

    6   proceeding.

    7            Of course the court has its discretion, I assume, and

    8   it may find that due to timing it may not permit it, but

    9   there's no legal prohibition to permit evidence gathered in

   10   the United States to be used in the BVI proceeding.

   11            Again, in analyzing the factors, what I'm going to

   12   conclude at this time using my discretion is the following as

   13   to the subpoena on Mr. Untracht.        I say this with the

   14   following consideration in mind:

   15            I will narrow the subpoena to produce the tax returns

   16   that have previously been ordered by the BVI court.           That's

   17   the 1998 through 2002 tax returns of Mr. Emanuel.           Again, if

   18   Mr. Untracht is actually in possession of those documents.

   19            As indicated, it appears that -- well, 1996 would be

   20   outside the scope, but between 1999 and 2006 there were no

   21   returns.    At least that's according to -- I'm sorry.         That's

   22   the New York state tax returns.

   23            As to the IRS, I do not know if there were tax returns,

   24   but to the extent there were tax returns between 1998 and

   25   2002, I will permit the subpoena for that information.




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 32 of 36 PageID: 497
                                                                              32


    1           I will permit the subpoena to extend to the one box of

    2   documents that was previously identified, and I will certainly

    3   give the Estate an opportunity to review that box first for

    4   privileged materials if they believe any privileged materials

    5   exist within that box before producing it.

    6           My hope is that given this limited quantum of

    7   information, the one box and several years of tax returns, it

    8   will not impact the trial date.        I will say, though, if the

    9   trial date does get moved, I will entertain an additional

   10   application under 1782 from Comodo to see if they want to seek

   11   additional information from Mr. Untracht because it does

   12   appear this information clearly meets the United States

   13   federal standard that it's reasonably calculated to lead to

   14   the production of admissible evidence or discovery of

   15   admissible evidence.

   16           At the same time maybe -- well, I shouldn't speculate,

   17   but the speculation would be because the BVI courts have

   18   a different view on constructive possession than the

   19   United States courts that certainly could have impacted their

   20   decision.

   21           But my understanding -- and I appreciate the

   22   supplemental briefing from the Estate.         While they're not

   23   100 percent clear, they do think at least under New Jersey law

   24   there is constructive possession as to certain documents.

   25           If that understanding was clear, I don't see why the




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 33 of 36 PageID: 498
                                                                              33


    1   BVI court would have had ordered if it was produced by

    2   Mr. Untracht.     The better order would have been to order the

    3   Estate to produce the documents that it was in constructive

    4   possession of.

    5            So I will narrow the subpoena in that regard.         It will

    6   be to the one box.      I am going to refer to the box by way of

    7   the e-mail that the BVI counsel did so that -- I think that's

    8   the best description I have at this time and as to those

    9   years' tax returns.

   10            If the trial date does get moved again, I will also

   11   note in my order that it's not the intention of this Court to

   12   affect the trial court date.       I'm trying to make a decision so

   13   that it's a limited realm of information that hopefully can be

   14   reviewed and produced within a few weeks, hopefully two weeks,

   15   so as to not delay the trial date.

   16            Then, of course, the admissibility is up to the BVI

   17   court.   I do not know if the BVI court, even if it might

   18   otherwise find it admissible, will permit it at this stage;

   19   but that will be an issue for our courts in the BVI.

   20            Is there anything else on behalf of Comodo?

   21              MR. OLIVER:    Just very briefly, Judge.       You indicated

   22   a two-week time frame for production of the materials.            I

   23   guess I was just wondering is your order going to have a date?

   24            I would request that it be, I guess, the Friday after

   25   this Friday.    That might be a little tighter than two weeks,




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 34 of 36 PageID: 499
                                                                              34


    1   but we really are under intense time pressure for the BVI

    2   case.

    3              THE COURT:     Sure.   I can put a return date down on

    4   the production from a week from this Friday, and that will

    5   give the Estate not quite two weeks obviously but over 10 days

    6   to review the documents.

    7           If there's any privileged information, they can do a

    8   privileged log for you and then you can produce it.           Okay?

    9              MR. OLIVER:     Thank you, Your Honor.

   10              THE COURT:     As I indicated, Counsel, I know this has

   11   been hard fought.     I know counsel here has not been fighting

   12   it in the BVI.

   13           I also understand if the trial date gets moved the

   14   Estate may be in a position where they want information here

   15   in the United States, so I'm making these final rulings

   16   without prejudice.

   17           If the trial date holds, it holds.        If it doesn't and

   18   the parties believe they need additional information, just

   19   please file it as a related case to these two cases because

   20   then I'll be familiar with the facts and we won't have to

   21   start from scratch with a new judge.

   22              MR. KERCHER:    Understood.

   23              THE COURT:     Okay.   Again, Counsel, given where we are

   24   unfortunately with our judicial vacancies, if you're ever in a

   25   position where it's not going to be on the normal motion




                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 35 of 36 PageID: 500
                                                                              35


    1   track, just please file that or contact the clerk, and I'll do

    2   my best to get on it right away.

    3              MR. OLIVER:       Appreciate that, Judge.

    4              THE COURT:     Thank you, Counsel.

    5              MR. KERCHER:      Thank you.

    6               (Which were all the proceedings had in

    7                the foregoing matter on said day.)

    8                            *           *          *

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25



                         United States District Court
                              Newark, New Jersey
Case 2:18-cv-13755-JMV Document 23 Filed 05/31/19 Page 36 of 36 PageID: 501
                                                                              36


    1             FEDERAL OFFICIAL COURT REPORTER'S CERTIFICATE

    2
    3         I, Lisa A. Larsen, RPR, RMR, CRR, FCRR, Official Court

    4   Reporter of the United States District Court for the District

    5   of New Jersey, do hereby certify that the foregoing

    6   proceedings are a true and accurate transcript of the

    7   testimony as taken stenographically by and before me at the

    8   time, place, and on the date hereinbefore set forth.

    9         I further certify that I am neither related to any of the

   10   parties by blood or marriage, nor do I have any interest in

   11   the outcome of the above matter.

   12
   13
   14
   15                 /S/Lisa A. Larsen, RPR, RMR, CRR, FCRR,

   16                  Official U.S. District Court Reporter

   17
   18                          DATED this May 30, 2019 ~

   19
   20
   21
   22
   23
   24
   25



                         United States District Court
                              Newark, New Jersey
